 1   RAMZY PAUL LADAH
     Nevada Bar No. 11405
 2   JOSEPH C. CHU
     Nevada Bar No. 11082
 3   CARL R. HOUSTON
     Nevada Bar No. 11161
 4   LADAH LAW FIRM
     517 S. Third Street
 5   Las Vegas, NV 89101
     litigation@ladahlaw.com
 6   T: 702.252.0055
     Attorneys for Plaintiffs
 7
                                 UNITED STATES DISTRICT COURT
 8

 9                                    DISTRICT OF NEVADA

10   CHETNABEN JARIWALA, an individual;                  CASE NO.: 2:18-CV-01532-JCM-VCF
     HARDIK JARIWALA, an individual; POOJA
11   JARIWALA, an individual; KRISHNABEN
     JARIWALA,       an    individual; YOGESH            Stipulation and Order Regarding
12   JARIWALA, an individual; RENUKA PATEL,              Withdrawal of Plaintiffs’ and Counter-
     an individual; DAXABEN JARIWALA,                    Defendant’s Response to Enterprise Leasing
13   individually and as heir to the Estate of
     KIRITKUMAR         JARIWALA;      HERISAN           Company-West, LLC’s Motion to Strike
14   JARIWALA as heir to the Estate of                   Initial Expert Disclosure and Report of
     KIRITKUMAR         JARIWALA;      ABHISEK           Retained Expert Michael Rosenfield
15   JARIWALA as heir to the Estate of                   Pursuant to Fed. R. Civ. P. 37(c)(1)
     KIRITKUMAR          JARIWALA;      ROBERT
16   ANSARA as Special Administrator to the
     Estate of KIRTIKUMAR JARIWALA,
17   deceased;

18                 Plaintiffs,
     vs.
19
     ENTERPRISE LEASING COMPANY-WEST,
20   LLC, a foreign limited-liability company;
     ENTERPRISE RENT-A-CAR COMPANY OF
21   LOS ANGELES, LLC, a foreign limited-
     liability company; KIA MOTORS AMERICA,
22   INC., a foreign corporation; DOES 1 through
     100; ROE BUSINESS ENTITIES 1 through
23   100, inclusive jointly and severally,

24         Defendants.
     ____________________________________
25
     ALL RELATED CLAIMS
26
27

28


                                                   -1-
 1           All parties, by and through their respective, undersigned counsel of record, hereby stipulate and
 2   agree that Plaintiffs’ and Counter-Defendant Krishnaben Jariwala’s Response (ECF No. 88) to
 3
     Defendant Enterprise Leasing Company-West, LLC’s (“Enterprise”) Motion to Strike Initial Expert
 4
     Disclosure and Report of Retained Expert Michael Rosenfield Pursuant to FRCP 37(c)(1) (ECF No. 80)
 5
     shall be withdrawn.
 6

 7           The parties further stipulate and agree that as a result of the aforesaid withdrawal of Plaintiffs’

 8   and Counter-Defendant’s Response, Enterprise’s Motion to Strike shall be granted, and the following

 9   sanctions shall issue:
10
                 (a) Michael Rosenfield’s report, dated December 17, 2019, shall be stricken;
11
                 (b) Plaintiffs’ and Counter-Defendant’s Disclosure, dated December 17, 2019, as it relates to
12
                     Michael Rosenfield’s proposed testimony, shall be stricken; and
13
                 (c) Michael Rosenfield will be barred from testifying at trial.
14

15           The parties further stipulate and agree that no further sanctions shall issue secondary to the

16   withdrawal of Plaintiffs’ and Counter-Defendant’s Response to Enterprise’s Motion to Strike.
17           The parties further stipulate and agree that the (telephonic) hearing on Enterprise’s Motion to
18
     Strike, currently set for March 18, 2020 at 11:00 a.m., may be vacated subject to the Court’s discretion.
19
     If, due to the timing of the instant stipulation or otherwise, the Court mandates the parties’ appearances
20
     at said hearing, the parties will so appear. Alternatively, if the instant stipulation and proposed order is
21

22   not received and/or executed by the Court in advance of said hearing, the parties will appear and put the

23   stipulated terms on the record.

24   ...
25   ...
26
     ...
27

28


                                                      -2-
 1   DATED this 18th day of March, 2020            DATED this 18th day of March, 2020
 2    LADAH LAW FIRM                               FOLEY & LARDNER LLP
 3
      /s/ Ramzy P. Ladah                           /s/ Jeffrey A. Soble (w/ permission)
 4    Ramzy Paul Ladah, Esq.                       Jeffrey A. Soble, Esq. (pro hac vice)
      Nevada Bar No. 11405                         Stephanie Adamo, Esq. (pro hac vice)
 5    Ladah Law Firm                               FOLEY & LARDNER, LLP
      517 S. Third Street                          321 North Clark Street, Suite 2800
 6    Las Vegas, NV 89101
                                                   Chicago, IL 60654-5313
 7    HICKS & BRASIER PLLC
      Seth R. Little, Esq.                         Nicholas J. Fox, Esq. (pro hac vice)
 8    4101 Meadows Lane, Suite 210                 FOLEY & LARDNER LLP
      Las Vegas, Nevada 89107                      3759 Valley Centre Drive, Suite 300
 9                                                 San Diego, CA 92130
10    Attorneys for Plaintiffs                     SALTZMAN MUGAN DUSHOFF
                                                   Matthew T, Dushoff, Esq.
11                                                 1835 Village Center Circle
                                                   Las Vegas, NV 89 134
12

13                                                 Attorneys for Defendant Enterprise Leasing
                                                   Company-West, LLC, and Enterprise
14                                                 Rent-A-Car Company of Los Angeles, LLC

15
     DATED this 18th day of March, 2020             DATED this 18th day of March, 2020
16

17   KLEIN THOMAS & LEE                             MESSNER REEVES LLP

18    /s/ Stephanie L. Chilton (w/ permission)      /s/ Virginia T. Tomova (w/permission)
      Thomas M. Klein, Esq. (pro hac vice)          M. Caleb Meyer, Esq.
19    Stephanie L. Chilton, Esq. (pro hac vice)     Virginia T. Tomova, Esq.
      KLEIN THOMAS                                  8945 W. Russell Road, Ste. 300
20    20 East Thomas Rd., Ste. 2200                 Las Vegas, NV 89148
21    Phoenix, AZ 85012
                                                    Attorneys for Counter-defendant
22    Leann Sanders, Esq.                           Krishnaben Jariwala
      Courtney Christopher, Esq.
23    6605 Grand Montecito Parkway, Ste. 200
      Las Vegas, NV 89149
24

25    Attorneys for Defendant
      KIA Motors America, Inc.
26
     ...
27

28


                                                  -3-
 1                                                   ORDER
 2          Pursuant to the foregoing stipulated terms, and good cause appearing therefor, Defendant
 3
     Enterprise Leasing Company-West, LLC’s (“Enterprise”) Motion to Strike Initial Expert Disclosure and
 4
     Report of Retained Expert Michael Rosenfield Pursuant to FRCP 37(c)(1) (ECF No. 80) is hereby
 5
     GRANTED. As a result, the Court imposes the following sanctions:
 6

 7              (a) Michael Rosenfield’s report, dated December 17, 2019, is hereby stricken;

 8              (b) Plaintiffs’ and Counter-Defendant’s Disclosure, dated December 17, 2019, as it relates to

 9                 Michael Rosenfield’s proposed testimony, is hereby stricken; and
10
                (c) Michael Rosenfield will be barred from testifying at trial.
11
     IT IS SO ORDERED:
12                                                 _____________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
13

14                                                          3-18-2020
                                                   DATED: _____________________________
15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                     -4-
